773 N.W.2d 266 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Troy Tod TROSTLE, Defendant-Appellant.
Docket No. 137551. COA No. 287648.
Supreme Court of Michigan.
October 21, 2009.

Order
By order of April 8, 2009, the prosecuting attorney was directed to answer the application for leave to appeal the October 8, 2008 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Kent Circuit Court, and we REMAND this case to the trial court for resentencing. An indeterminate prison sentence is a departure from an intermediate sanction under the sentencing guidelines. People v. Stauffer, 465 Mich. 633, 640 N.W.2d 869 (2002). The trial court did not articulate substantial and compelling reasons that justified the departure sentence that it imposed. On remand, the trial court shall sentence the defendant to an intermediate sanction, or articulate on the record substantial and compelling reasons for departing from such a sentence. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.